Exhibit 10.29

 

China Mobile And Monternet WAP Service Providers

 

Cooperation Agreement

 

Party A: China Mobile Communications Corporation

 

Party B: Beijing Sohu Online Network Information Service Co., Ltd.

 

Upon the principal of equality and mutual benefit and after friendly
consultation, the parties agree to establish cooperation relationship, and
hereby execute this Agreement to regulate the rights and obligations of the
parties in the cooperation. This Agreement is equally binding upon the parties.

 

I. Cooperation Principles

 

The parties shall carry out loyal cooperation in mobile data WAP in the
principle of mutual benefit and win-win strategy, the parties shall diligently
perform this Agreement and actively coordinate with the efforts of the other
party.

 

II. Cooperation Project

 

Party A shall provide the network platform and communication services as the
network operator, and provide Party B with the Monternet WAP business
specification and interfaces technical specification; Party B, as the service
provider, shall develop/provide the application contents services based on the
above specification. After the test and approval of Party A, the contents
furnished by Party B shall be connected into the WAP primary station of the
Monternet at the URL address of http://wap.monternet.com. The project has
started from December 1, 2002, with the mutually agreed period starting from
December 1, 2002 to December 31, 2003.

 

III. Mutual Responsibilities

 

3.1 Obligations of Party A

 

3.1.1 Party A shall promote/market Monternet WAP website via various media under
its control to attract more accesses to the website.

 

3.1.2 Party A shall provide Party B with the WAP interface technical
specification and support to ensure successful connection of Party B with WAP
primary website of Party A.

 

3.1.3 As requested by Party B, Party A shall provide necessary training.

 

3.1.4 With the interface of Party A WAP firewall and Party B as the boundary,
Party A shall service all facilities of its side to ensure normal performance
and service provision.

 

3.1.5 Party A shall furnish, on the Monternet WAP primary website, the
application services furnished by Party B after the test of Party A.

 

3.1.6 Party A shall take charge of the routine maintenance of WAP primary
website, and undertake the technical troubleshooting due to the causes of Party
A to ensure the normal service provision.



--------------------------------------------------------------------------------

3.1.7 Party A shall provide the network port services to Party B free of charge,
and help Party B to integrate the application services into the WAP primary
website.

 

3.1.8 Party A shall define the WAP business indexes, completely/accurately
inform Party B of such indexes, and allow Party B to realize such indexes within
the reasonable period.

 

3.1.9 Party A shall take charge of the user registration, log-on, certification
and authentication, and feedback the data to Party B.

 

3.1.10 Party A shall record the access volume on Monternet WAP primary website,
and provide Party B the above records as requested.

 

3.1.11 In consideration of the services of Party B on Monternet WAP primary
website, Party A shall charge the customers of Party A in use of Party B
services based on the billing data furnished by Party B, and settle the payment
with Party B as per article 6 hereunder.

 

3.1.12 Party A shall provide the customer inquiry and complaint services, settle
customer complaints, and immediately undertake the troubleshooting arising out
of Party A fault like the network, gateway and operation platform; in case of
any failure due to the fault of Party B, Party A shall promptly inform Party B
thereabout and require prompt settlement.

 

3.2 Obligations of Party B

 

3.2.1 Party B will use the media under its control (including Websites, WAP
website, press and TV) to help China Mobile to promote the application services
on Monternet WAP primary website (wap.monternet.com) and the primary website to
attract more users to access the website and consume the services. Party B will
promote the Monternet WAP services in the name of Party A or its business names
subject to written confirmation of Party A; without the written consent of Party
A, Party B shall not promote any services other than Monternet WAP services on
the media in the name of China Mobile and Monternet.

 

3.2.2 Party B shall provide WAP application server, application software,
information source, application dedicated data line and other necessary
facilities for the cooperation project, and ensure the normal operation of above
facilities as required by Party A.

 

3.2.3 Party B shall actively coordinate with Party A’s interface test, and
ensure connection with Monternet WAP primary website according to WAP business
specification and interface technical specification of Party A.

 

3.2.4 With the interface of Party A WAP firewall and Party B as the boundary,
Party B shall service all facilities of its side to ensure normal performance
and service provision.

 

3.2.5 Party B must ensure the compliance with the network performance indexes
below, Party A shall conduct the test of the indexes and record the test data:

 

(1) On-busy connection success rate not below 98%;

 

(2) Network latency (loop latency from WTBS PING SP server) not over 100ms;

 

(3) SP response latency (latency from WTBS request to WTBS response receipt) not
over 500ms.

 

3.2.6 Party B shall promptly eliminate application service failures attributable
to Party B, and take concrete measures to avoid such failures in the future.
Party B shall be liable for any economic loss incurred to Party A or Party A’s
WAP users due to the fault of Party B.



--------------------------------------------------------------------------------

3.2.7 Party B shall undertake the negotiation and business agreement with the
direct providers of application service contents. Party B shall ensure that the
information and service furnished by Party B do not violate application
policies, laws and regulations, nor infringe consumer interests and IPR of any
third party. Party B shall approve and get online any updated information and
contents, and be legally liable therefor. Party B shall be liable for any
lawsuit thus incurred.

 

3.2.8 Party B must ensure that the users can freely consume its services on
Monternet WAP primary website of Party A, without the consent of Party A, shall
not require the users logging on Monternet WAP primary website of Party A to
undergo registration and authentication, nor require the users to register first
in any place other than Monternet WAP primary website of Party A.

 

3.2.9 Party B shall ensure to provide the contents valuable to the users, and
upgrade the contents regularly.

 

3.2.10 Without written consent of Party A, Party B shall not provide other
services unauthorized by Party A to Party A’s users on WAP website of Party A.

 

3.2.11 Party B shall not provide the application service contents furnished to
Party A to other communications operators or WAP website, regardless of the
transmission/carrying model of the application services. Otherwise, Party A is
entitled to terminate Party B’s application services on Party A’s WAP primary
website, and terminate the settlement with Party B accordingly.

 

3.2.12 Party B shall not provide the premium services furnished by Party A on
the WAP website of Party B or other websites, otherwise, Party A is entitled to
terminate Party B’s application services on Party A’s WAP primary website, and
terminate the settlement with Party B accordingly.

 

3.2.13 In principle, Party B shall terminate any services existing on its own
WAP website or WAP websites of the provincial branches of Party A prior to the
cooperation with Party A, and may also insert the linkage with Monternet at the
original service place. Otherwise, Party A is entitled to terminate Party B’s
application services on Party A’s WAP primary website, and terminate the
settlement with Party B accordingly.

 

3.2.14 Party B shall provide the linkage with the front page of Party A
Monternet WAP primary website (http://wap.monternet.com) on Party B’s WAP
website, and recommend the application services on Monternet WAP primary website
to the users.

 

3.2.15 Party B may provide the nationwide services on WAP primary website of
Party A, or provide local services on the local WAP websites of Party A;
provided that only one website shall contain the services of the same type of
contents, that is to say, Party B shall not provide the local service contents
in the nationwide services repetitively, or vice versa; shall not provide
repeated contents to different provinces, nor the nationwide services through
linkage with multiple local WAP websites of Party A. Otherwise Party A shall
terminate the nationwide services of Party B.

 

3.2.16 Without written consent of Party A, the application services of Party B
on WAP website of Party A shall not be attached with the brands or marks of
Party B other than the Monternet marks.

 

3.2.17 The services of Party B on WAP website of Party A shall not provide any
URL address linkage with Party B or any third party, any service must provide
the linkage to the front page of Monternet (http://wap.monternet.com).



--------------------------------------------------------------------------------

3.2.18 Party B shall accurately and specifically provide Party A with the data
for billing, and be liable for it economically and legally.

 

IV. Rights of the Parties

 

4.1 Rights of Party A

 

4.1.1 Party A is entitled to audit, or authorize other professional entity to
audit, the information and application service contents furnished by Party B,
and check whether the contents of Party B are the latest.

 

4.1.2 Party A is entitled to reject any information furnished by Party B that
violates applicable laws, regulations and policies or contains inappropriate
contents in the opinion of Party A, and Party A is entitled to claim
compensation for any negative economic/credit impact on Party A thus incurred
from Party B.

 

4.1.3 Party A is entitled to require Party B to modify, change and delete the
contents that, as deemed by Party A, necessitate above actions.

 

4.1.4 Party A is entitled to nail down the examination indexes for the
application services provided by Party B, and examine the services of Party B
accordingly. Party A is entitled to require Party B to adjust or modify any
application services failing the examination for 3 months in a row; in case
Party B denies the requirement or fails to satisfy Party A after adjustment,
Party A shall cancel Party B’s qualification for providing the application
services.

 

4.1.5 Party A is entitled to rank the order of application services furnished by
Party B on WAP primary website of Party A.

 

4.1.6 Party A is entitled to instruct/supervise the service fee standards of
Party B.

 

4.1.7 Party A is entitled to get the reasonable revenue. (see article 6 hereto
for the revenue sharing).

 

4.2 Rights of Party B

 

4.2.1 Party B may choose to provide nationwide services on WAP primary website
of Party A or local service on local websites of Party A, provided that Party B
shall apply to Party A for nationwide services, and apply to the local branch of
Party A for local services. However, Party A shall not support the financial
settlement of local services provided by Party B on local websites of Party A,
in which case Party B shall enter into separate agreement with local branches of
Party A for settlement.

 

4.2.2 The service scope of Party B shall comply with the term and regional scope
as stipulated by its valued added telecom service license.

 

4.2.3 As instructed by Party A, Party B is entitled to determine whether to
charge any premium and the premium standard.

 

4.2.4 Party B is entitled to collect the statistic data about the users access
of Party B’s information and application service contents via the network
platform.

 

4.2.5 Without the approval or written authorization of Party B, Party A shall
not transfer, disclose or sell the information products and authorization of
Party B to any third party other than the parties hereunder in any manner.



--------------------------------------------------------------------------------

4.2.6 Party B is entitled to get the reasonable part of the business revenue
(specific revenue sharing model set in article 6 hereto).

 

4.2.7 In case of relatively great gap between the statistic data of Party A and
Party B, Party B is entitled to claim detailed bills from Party A for checking.

 

V. Confidentiality

 

5.1 For the purpose of this Agreement, the Proprietary Information refers to the
information with business value to the discloser business, obtained by either
party from the other party (Disclosing Party) during the term of this Agreement
that is developed, created, invented or obtained or transferred to the
Disclosing Party. The Proprietary Information includes but not limited to the
trade secrets, computer programs, design technologies, ideas, proprietary
technologies, technical process, data, business and product development plan,
customer information and other information about the business of the Disclosing
Party, or the confidential information that the Disclosing Party obtains from
any third party. The parties agree that the Disclosing Party owns, and will own
the Proprietary Information, which is critical to the Disclosing Party. The
cooperation between the parties creates the mutual confidential and trustworthy
relationship about the Proprietary Information.

 

5.2 Without prior written consent of the Disclosing Party, the other party shall
keep the confidentiality of any Proprietary Information, and shall not use or
disclose such Proprietary Information to any person or entity, except for the
purpose for performing this Agreement.

 

5.3 The parties shall keep the confidentiality of the specific contents of this
Agreement. Without prior written consent of the other party, neither party shall
disclose the mutual cooperation hereunder and the contents hereunder to any
third party.

 

VI. Revenue Sharing and Settlement

 

6.1 The parties shall join to provide WAP services to Party A’s users, and the
parties are entitled to share the reasonable revenue based on the statistic data
of Party A’s billing system.

 

6.2 The above settlement applies only to nationwide services of Party B on WAP
primary website of Party A, other than the local services of Party B on Party
A’s local websites.

 

6.3 Party A’s users shall rely on Party A’s network resource for enjoying Party
B’s services, Party A shall take any communication revenue thus created.

 

6.4 The settlement term commences from the project commencement to the
expiration of this agreement.

 

6.5 Party A’s billing system shall calculate the receivable information fees for
Party B’s services on Monternet WAP primary website, 15% of which shall be
allocated to Party A, and the remaining 85 % of which shall be allocated to
Party B, as the information fees, which Party A shall pay to Party B.

 

6.6 Party A shall notify Party B of the revenue amount of last month within the
first twenty (20) days each month (net of the information fee of Party A), by
which Party B shall issue the “service fee” invoice to Party A.



--------------------------------------------------------------------------------

6.7 Upon the receipt of the invoice of Party B, Party A shall credit the
last-month allocated revenue to Party B bank account within five (5) working
days based on the bank account information furnished by Party B.

 

6.8 The parties shall each bear their respective taxes arising out of the WAP
revenue.

 

6.9 The settlement data between the parties shall be furnished by the billing
system of Party A. In case of any disagreement with the billing data, Party A
shall provide Party B with detailed bills, and help Party B to check out reasons
without adjustment of the last-month settlement amount.

 

6.10 Party B shall provide Party A with the accurate information of the bank
account:

 

Account owner: Beijing Sohu Online Network Information Service Co., Ltd

 

Opening bank: Chang’an Street Sub-Branch, Beijing Branch of China Merchant Bank

 

Account number: 0582426210001

 

VII. Default Liability

 

7.1 In case this Agreement is unenforceable due to the default of either party,
the conforming party is entitled to terminate this Agreement, and claim for the
indemnification against the loss thus incurred.

 

7.2 In case either party suffers negative social impact or economic loss due to
the default of the other party, the conforming party is entitled to claim
compensation, or even terminate this Agreement.

 

VIII. Disputes

 

8.1 Any dispute arising out of the performance of this agreement shall be
settled via friendly consultation.

 

8.2 Either party may submit any dispute failing friendly consultation to Beijing
Arbitration Committee for arbitration according to its rules. The arbitration
award is final and binding upon the parties.

 

IX. Valid Term

 

9.1 This Agreement shall take effect upon execution, and shall remain valid
until September 30, 2004.

 

9.2 Upon mutual consent, this Agreement shall be automatically renewed for
another year. Either party may notify the other party for termination thereof in
writing one (1) month prior to the expiration of the valid term.

 

9.3 In case the parties agree to terminate this Agreement during the valid term,
this Agreement shall automatically become void.

 

9.4 In case this Agreement fails performance due to force majeure, this
Agreement shall be automatically terminated after the parties settled any
existing payment.

 

9.5 In case either party fails to perform this Agreement for predictable
reasons, the affected party shall notify the other party thereabout within five
(5) working days after the realization of the reasons, and help the other party
with any existing issue. In case the other party suffers any loss due to the
failure of the affected party to promptly notify the other party, the affected
party shall indemnify the other party for such loss.



--------------------------------------------------------------------------------

X. Miscellaneous

 

10.1 Exhibits: Monternet SP Cooperation Regulations-WAP Business, equal legal
validity with this Agreement.

 

10.2 The parties shall settle any issue not covered hereunder via friendly
consultation.

 

10.3 This Agreement is made in two (2) copies of equal validity with each party
holding one (1) copy.

 

Party A: China Mobile Communications Corporation

 

Authorized representative:

 

Date: May 20, 2003

 

Party B: Beijing Sohu Online Network Information Services. Co., Ltd.

 

Authorized representative:

 

Date: May 26, 2003